  Case 1:19-cv-02381-LTB-MEH Document 126-1 Filed 08/04/20 USDC Colorado Page 1 of 5



Ian Hicks

From:                             Ian Hicks
Sent:                             Monday, June 29, 2020 5:01 PM
To:                               Tom Wagner
Cc:                               Keely Carraway; Carrie Mumma
Subject:                          FW: Charnoff - Conferral Letter


Hello Tom,

Following up on my emails. I am unclear why I have not received a response. This seems like a very simple
question. If there is some legal reason why you have not responded, please advise.

Thank You

Ian Hicks

The Law Office of Ian T Hicks, LLC
6000 East Evans Avenue
Building 1, Suite 360
Denver, CO 80222
(720) 216-1511
(303) 648-4169
ian@ithlaw.com



From: Ian Hicks
Sent: Tuesday, May 12, 2020 11:16 AM
To: Tom Wagner <tom@anderson-lg.com>
Cc: Keely Carraway <keely@ithlaw.com>; Carrie Mumma <carrie@ithlaw.com>; 'Liza Getches'
<lgetches@sgslitigation.com>
Subject: RE: Charnoff - Conferral Letter

Hello Tom,

I omitted to follow up on the below question, do you have an answer for us?

Is the Artsuite gallery referred to in your brief different from the Artsuite gallery on Ms. St. Pierre’s linkedin
page, the articles, and the email?


Thank You                                                                                         EXHIBIT A

Ian

From: Ian Hicks <Ian@ithlaw.com>
Sent: Monday, May 11, 2020 10:29 PM
To: Tom Wagner <tom@anderson-lg.com>
Cc: Keely Carraway <keely@ithlaw.com>; Carrie Mumma <carrie@ithlaw.com>; 'Liza Getches'


                                                           1
  Case 1:19-cv-02381-LTB-MEH Document 126-1 Filed 08/04/20 USDC Colorado Page 2 of 5


<lgetches@sgslitigation.com>
Subject: Re: Charnoff - Conferral Letter

Hello Tom

I have and I will. I will take that as your client’s final response to our attempts at conferral.

Thank You

Ian

The Law Office of Ian T. Hicks, LLC
6000 East Evans Avenue, Building 1, Suite 360
Denver, Colorado 80222
Phone: (720) 216-1511
Fax: (303) 648-4169
ithlaw.com
ian@ithlaw.com

From: Tom Wagner <tom@anderson-lg.com>
Sent: Monday, May 11, 2020 10:25:38 PM
To: Ian Hicks <Ian@ithlaw.com>
Cc: Keely Carraway <keely@ithlaw.com>; Carrie Mumma <carrie@ithlaw.com>; 'Liza Getches'
<lgetches@sgslitigation.com>
Subject: Re: Charnoff - Conferral Letter

Ian,

I only ask that you closely re-read the briefs you're asking about before you file something that will require my clients to
incur fees in responding.

Best,
tom

Sent from my phone.


On Mon, May 11, 2020 at 9:10 PM -0600, "Ian Hicks" <Ian@ithlaw.com> wrote:

 Hello Tom,

 Here’s the statements specifically I am referring to, comments/questions in red:

 -page 3:

 “To date, the other Defendants have produced over 2000 pages of material and written responses.”

 -pages 6-7:

 “Charnoff’s request is especially unwarranted because he has had the benefit of discovery from the other
 Defendants. Indeed, discovery has been open for months in this case and Charnoff has received over 2000
 pages of material from Loving and the other defendants.”


                                                                2
 Case 1:19-cv-02381-LTB-MEH Document 126-1 Filed 08/04/20 USDC Colorado Page 3 of 5


-page 7:

“If Charnoff cannot establish his theory of jurisdiction over the St. Pierre Defendants using the voluminous
discovery already produced in this case.”

The statement in the sentences immediately above would only be relevant if we had the described 2,000
pages before filing our Response to the Motion to Dismiss

-page 6:

“In this case, Charnoff seeks Art Port’s financial records, communications with Loving, sales records from Art
Port, and a lease for the gallery where Loving operates the Art Suite gallery. These documents, if they exist,
would be in the possession, custody, and control of the other defendants and Charnoff has not explained why
it is necessary to get documents about Art Port, Art Suite, and Loving from the St. Pierre Defendants.”

This statement was filed after we provided Ms. St. Pierre’s linkedin profile showing she is the director of sales
for Artsuite gallery, an email to her from a museum showing my client’s art where the curator of the museum
asks for confirmation that all the correct art has been received from Garde, the artist, and numerous articles
where Ms. St. Pierre is identified as a director of Art Suite gallery.

Is the Artsuite gallery referred to in your brief different from the Artsuite gallery on Ms. St. Pierre’s linkedin
page, the articles, and the email?


Thank You

Ian

From: Tom Wagner <tom@anderson-lg.com>
Sent: Monday, May 11, 2020 8:30 PM
To: Ian Hicks <Ian@ithlaw.com>
Cc: Keely Carraway <keely@ithlaw.com>; Carrie Mumma <carrie@ithlaw.com>; 'Liza Getches'
<lgetches@sgslitigation.com>
Subject: Re: Charnoff - Conferral Letter

Ian,

If you can direct me to where in the brief you pulled those quotes from, I would be able to give you more guidance.

tom



Sent from my phone.


On Mon, May 11, 2020 at 8:24 PM -0600, "Ian Hicks" <Ian@ithlaw.com> wrote:

 Hello Tom,

 Can you please clarify the factual basis for the following statements of fact:

           1. Response to Motion for Jurisdictional Discovery:


                                                          3
Case 1:19-cv-02381-LTB-MEH Document 126-1 Filed 08/04/20 USDC Colorado Page 4 of 5


             a. Plaintiff received 2,000 pages of documents, records, or other tangible things in discovery or
                disclosures from the other Defendants before filing his Response to ISP’s/St. Pierre’s Motion
                to Dismiss for Lack of Jurisdiction
             b. That the content of the records in 1. a., above, included items relevant to Plaintiff’s Response
                to ISP’s/St. Pierre’s Motion to Dismiss for Lack of Jurisdiction such as financial and business
                records of the gallery.

Please advise at your earliest convenience, and thank you.

Regards

Ian Hicks

From: Tom Wagner <tom@anderson-lg.com>
Sent: Monday, May 11, 2020 2:52 PM
To: Ian Hicks <Ian@ithlaw.com>
Cc: Keely Carraway <keely@ithlaw.com>; Carrie Mumma <carrie@ithlaw.com>; 'Liza Getches'
<lgetches@sgslitigation.com>
Subject: RE: Charnoff - Conferral Letter

Ian,

I interpret your letter as asking the St. Pierre Defendants to withdraw their Motion to Dismiss and their opposition to
your Jurisdictional Motion. If I am correct in my interpretation, the answer to both questions is no. If I am incorrect,
please clarify your letter.

Best,
tom

Tom Wagner
Attorney
Anderson Law Group
719-539-7003, ext. 111

From: Ian Hicks <Ian@ithlaw.com>
Sent: Monday, May 11, 2020 9:15 AM
To: Tom Wagner <tom@anderson-lg.com>
Cc: Keely Carraway <keely@ithlaw.com>; Carrie Mumma <carrie@ithlaw.com>
Subject: Charnoff - Conferral Letter
Importance: High

Hello Tom,

Please see the attached.

Thank You

Ian

The Law Office of Ian T. Hicks, LLC
6000 East Evans Avenue, Building 1, Suite 360
Denver, Colorado 80222
Phone: (720) 216-1511
                                                           4
Case 1:19-cv-02381-LTB-MEH Document 126-1 Filed 08/04/20 USDC Colorado Page 5 of 5


Fax: (303) 648-4169
ithlaw.com
ian@ithlaw.com




                                        5
